t c memo united_states tax_court sandra l andary-stern petitioner v commissioner of internal revenue respondent docket no filed date sandra l andary-stern pro_se paul k voelker for respondent memorandum opinion beghe judge this matter is before us on petitioner’s motion for litigation and administrative costs under sec_7430 the issues for decision are whether respondent’ sec_1 unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and continued - position was substantially justified and whether petitioner exhausted all administrative remedies available we hold that respondent’s position was substantially justified and petitioner failed to exhaust all administrative remedies available we therefore deny petitioner’s motion background on date respondent mailed a notice_of_deficiency to petitioner for the tax_year on date respondent mailed notices of deficiency to petitioner for the and tax years the address used by respondent on both these notices wa sec_451 e nellis c2134 las vegas nv the e nellis address on date respondent mailed notices of deficiency for the and tax years to petitioner pincite needles highway laughlin nv the needles highway address the notices of deficiency were based on substitute returns respondent prepared because petitioner prior to the mailing of the notices had not filed federal_income_tax returns for any of the years at issue the deficiencies were assessed between date and date on date respondent t continued procedure all references to sec_7430 are to that section as in effect when the petition was filed recorded a notice of a dollar_figure federal_tax_lien with the clark county recorder in las vegas nevada in date petitioner applied for a position as pit floor supervisor with ett gaming on date as part of the application process ett gaming purchased a consumer credit report on petitioner which petitioner reviewed the report showed the dollar_figure federal_tax_lien prior to reviewing the credit report petitioner was unaware of the federal_tax_lien on date petitioner asked for help from the taxpayer_advocate_service in removing the federal_tax_lien the taxpayer_advocate_service arranged for petitioner to prepare returns for each of the years for which respondent had assessed a deficiency petitioner prepared form sec_1040 individual_income_tax_return for and and joint returns for and on date petitioner submitted the returns to the taxpayer_advocate_service which forwarded them to the appropriate internal_revenue_service center for processing processing included abating the previous assessments and assessing the amounts shown on the returns prepared by petitioner it does not appear that petitioner submitted any payment for the taxes shown on the returns she prepared ’ the returns prepared by petitioner show much lower tax continued q4e- on date petitioner filed a petition for the through tax years ’ the court waived the filing fee on date petitioner filed a motion to dismiss for lack of jurisdiction for the tax years through petitioner’s motion alleged that the notices of deficiency were not mailed to petitioner’s last_known_address and that respondent had reason to know petitioner changed her address because of forms w-2 wage and tax statement filed by petitioner’s former employers the petition went on to state that petitioner was unable to work after her last job in until after approximately date when she applied for a position with ett gaming according to petitioner she was not hired by ett gaming because of the federal_tax_lien and the lien had prevented her from securing employment with other employers the court directed respondent to respond to petitioner’s motion by date on date respondent filed a motion for extension of time to respond stating that more time was needed for the investigation the court granted the extension and ordered respondent to respond by date continued liabilities than those prepared by respondent for example respondent’s return shows a tax of dollar_figure while petitioner’s return shows dollar_figure the petition was with respect to the years inclusive respondent’s assessments are with respect to and years - - on date respondent filed a motion to extend further the time to respond to petitioner’s motion respondent’s motion stated that respondent’s records indicated that the last return filed by petitioner prior to was for that petitioner had several address changes and that respondent was attempting to retrieve documents that would show the addresses for petitioner as of the dates the notices of deficiency were mailed the court granted respondent’s motion and ordered respondent to respond by date on date respondent sent petitioner a certificate of release of federal_tax_lien which petitioner recorded on date on date respondent filed a notice of no objection to petitioner’s motion to dismiss for lack of jurisdiction respondent’s notice stated that respondent did not object to petitioner’s motion to dismiss for lack of jurisdiction with respect to and on the ground that the notices of deficiency were not mailed to petitioner’s last_known_address respondent moved to dismiss as to and on the ground that respondent had not made any determination_of_a_deficiency in petitioner’s income_tax for either of those years on date we granted petitioner’s motion as to and on the ground that the notices of deficiency for those years were -- - not mailed to petitioner’s last_known_address on date we granted respondent’s motion to dismiss as to and on the ground that respondent had not issued a notice_of_deficiency or made any other determination that would confer jurisdiction on the court on date petitioner filed a motion for litigation and administrative costs the motion states that petitioner’s cost of litigating her claim was dollar_figure petitioner states that she borrowed dollar_figure from her parents to maintain a location and the ability to litigate and that she incurred dollar_figure in postage photocopying and typewriter costs on date the court vacated its order of dismissal for lack of jurisdiction so that the disposition of petitioner’s motion for litigation and administrative costs would be included in the decision entered in the case pursuant to rule f on date the court filed a letter from petitioner as petitioner’s motion to restrain assessment and collection petitioner’s motion states that she received notices of intent to levy for and without having received notice that any_tax was due and owing on date petitioner filed a first supplement restating much of what was in her original motion to restrain assessment and collection and on date she filed a second supplement the second supplement - states that petitioner received a notice_of_intent_to_levy for when her return showed she was entitled to a refund on date petitioner filed a third supplement which states that petitioner had not received responses to repeated phone calls to respondent regarding the proposed levies on date petitioner filed a fourth supplement in which petitioner objects to the imposition of a penalty and interest on her tax_liability on date respondent filed a response to petitioner’s motion for litigation and administrative costs respondent’s response states that respondent agrees that petitioner substantially prevailed but contends that respondent’s position was substantially justified and that petitioner failed to exhaust all administrative remedies on date respondent filed a response to petitioner’s motion to restrain assessment and collection respondent stated that petitioner’s motion was with respect to and respondent informed the court that the deficiencies previously assessed for and were abated that respondent assessed the amounts shown on joint returns of petitioner and her husband for and and that the notice_of_intent_to_levy was with respect to the amount shown on petitioner’s return plus penalties and interest respondent --- - stated that the court does not have jurisdiction to enjoin assessment and collection because no deficiency within the meaning of sec_6211 had been asserted on date petitioner filed a response to respondent’s response to petitioner’s motion for administrative and litigation costs petitioner’s response states that respondent’s position was not substantially justified because respondent sent the notices of deficiency to incorrect or fictitious addresses on date petitioner filed an objection to respondent’s response to petitioner’s motion to restrain assessment and collection petitioner said she never received a notice of an amount owed for and petitioner asserted respondent withheld the notices as a way to collect penalties and interest on date the court denied petitioner’s motion to restrain assessment and collection as supplemented in denying petitioner’s motion we stated that our jurisdiction to enjoin assessment and collection is limited to matters over which we have jurisdiction we concluded that because we lack jurisdiction of the matters set forth in the petition filed in this case we have no authority to enjoin the assessments pertaining to petitioner’s and taxable years discussion the driving force of petitioner’s prayers for relief seems to be the adverse effect of the tax_lien on her ability to obtain employment in the nevada gaming industry it is common practice in the nevada gaming industry to run credit checks on prospective employees who will be handling large amounts of cash and to hire only those whose credit is unblemished ett gaming among others who checked petitioner’s credit apparently regarded the federal_tax_lien disclosed by the report as a blemish petitioner who has worked in the nevada gaming industry since blames the adverse credit report for her inability to find work and we have no reason to believe otherwise although petitioner’s prayers for relief are wrapped in a request for administrative and litigation costs petitioner’s motion papers suggest she is actually complaining about consequential damages for which the tax law provides no relief whatever the source of petitioner’s request she cannot prevail in this proceeding before analyzing petitioner’s request for costs under sec_7430 and setting forth the technical grounds for denying her motion we explain petitioner’s role in causing her predicament -- - i the greatness of our nation is in no small part due to the willingness of our citizens to honestly and fairly participate in our tax collection system 68_tc_895 the method by which citizens complete the initial step of their annual participation in our tax collection system is of course to self-assess their income_tax liabilities by filing income_tax returns and by paying the liabilities shown thereon see reif v commissioner 77_tc_1169 in the case at hand the originating cause of petitioner’s problems is her failure_to_file timely federal_income_tax returns for the years and even though petitioner was delinguent in not filing returns and paying her tax_liabilities her employers and other third parties filed information returns indicating she had earned wages and received unemployment_compensation and gambling winnings from the information returns respondent concluded that petitioner was required to file returns for the years at issue and undertook to prepare substitute returns on her behalf the commissioner’s authority to prepare substitute returns derives from sec_6020 which provides that if any person fails to make any return required by any internal revenue law or regulation the secretary shall make such return from his own knowledge and from such information he can obtain through testimony or otherwise petitioner points out that the tax_liabilities on the returns she belatedly prepared and filed are substantially less than those prepared by respondent and that some of her returns even show refunds by focusing on what respondent did or should have done petitioner has lost sight of her responsibility to tell respondent what her tax_liability was for and and to make payments to the extent her liabilities had not been satisfied by withholding at the source ’ in any event the above-quoted language of sec_6020 b makes clear that the commissioner is not charged with preparing a perfectly accurate return the commissioner is required only to do the best he can with the information available to him in the absence of a return prepared and filed by the taxpayer a substitute return prepared by the commissioner gives rise to a deficiency equal to the tax_liability shown on the return and the deficiency procedures must be followed prior to assessment 118_tc_155 when petitioner did file her tax returns on date she did not include a payment for at least three of the years at issue and consequently respondent assessed the amounts shown on petitioner’s returns plus penalties for late filing and failure to pay as well as interest it is unclear whether petitioner has paid her tax_liabilities for any of the years at issue respondent therefore sent notices of deficiency to petitioner for each of the years a substitute return was prepared when a notice_of_deficiency is mailed the taxpayer ha sec_90 days to file a petition with the court for redetermination of the deficiency sec_6213 during the 90-day period the commissioner is precluded from assessing a deficiency or instituting collection proceedings until the expiration of the 90-day period id if a petition has been filed the restrictions on assessment and collection are in effect until the decision of the court has become final id in the case at hand petitioner did not file a petition within the 90-day period and respondent proceeded with assessment and collection respondent assessed the amounts shown on the substitute returns after the 90-day period expired assessment is effected by the recording of the taxpayer’s liability in the appropriate office of the commissioner sec_6203 after recording the taxpayer’s liability respondent may proceed with collection by giving notice to the taxpayer liable for the unpaid tax stating the amount and demanding payment such notice_and_demand is to be given as soon as practicable and within days of the assessment sec_6303 the so-called notice as discussed in connection with our analysis of petitioner’s request for administrative and litigation costs infra petitioner did not file a petition in response to any of the notices of deficiency respondent concedes that he did not mail the notices to petitioner’s last_known_address and demand is reguired to be sent to the taxpayer’s last_known_address id when a taxpayer fails to pay the amount assessed within days of the notice_and_demand a federal_tax_lien arises anda notice of the lien may be filed to inform potential purchasers of the taxpayer’s property or creditors of the taxpayer that the federal government has an interest in the taxpayer’s property sec_6321 sec_6323 sec_6331 in her motion papers in this proceeding petitioner has repeatedly complained that she never received notice of any_tax liability and only discovered the tax_lien when a prospective employer ran a credit check the thrust of petitioner’s argument is that if she did not receive notice_and_demand a statutory prerequisite to collection was missing and collection could not go forward sec_6321 indeed collection did not go forward after petitioner complained to respondent about the tax_lien respondent abated the amounts assessed pursuant to the substitute returns assessed the amounts shown on the returns prepared by petitioner and removed the lien petitioner did not discover the federal_tax_lien until years after it was filed and she blames it for her inability to ‘in the irs restructuring and reform act of rra publaw_105_206 112_stat_746 congress enacted sec_6320 which provides that respondent is required to give notice within business days of the filing of the notice of lien the notice is required to be left at the taxpayer’s continued - - get a job in the nevada gaming industry however the lien and petitioner’s adverse credit report may have contributed to her inability to secure employment the originating cause of petitioner’s problems was her failure to fulfill her obligations to prepare and file returns for the years at issue and to pay her tax_liabilities il to be entitled to an award of litigation costs under sec_7430 a taxpayer must among other things be the prevailing_party not have unreasonably protracted the proceedings and have exhausted all administrative remedies available in the internal_revenue_service sec_7430 and b respondent contends that petitioner does not satisfy the first and third requirements we agree with respondent to be a prevailing_party the taxpayer must substantially prevail with respect to either the amount in controversy or the most significant issue or issues presented and satisfy the applicable net_worth regquirement sec_7430 a however the taxpayer is not considered the prevailing_party if the commissioner can establish that his position in the proceedings continued dwelling or place of business or sent to the taxpayer’s last_known_address sec_6320 because notice of the tax_lien in the case at hand was filed prior to the effective date of rra petitioner is not entitled to its protections - - was substantially justified sec_7430 b respondent concedes that petitioner prevailed with respect to the issues presented and meets the applicable net_worth requirement but contends that his position was substantially justified whether respondent’s position was substantially justified is to be resolved by applying a reasonableness standard 487_us_552 89_tc_79 affd 861_f2d_131 5th cir respondent’s position is reasonable if the position had a reasonable basis in both fact and law 939_f2d_874 9th cir affg in part and revg in part tcmemo_1989_390 the fact that respondent concedes a case does not automatically mean that his position was not substantially justified 92_tc_760 in determining the reasonableness of respondent’s position the court may consider all relevant factors 88_tc_1329 to decide whether respondent’s position was substantially justified the court must first identify when respondent is considered to have taken a position and then decide whether the position taken from that day forward was substantially justified in general we bifurcate our analysis and consider separately the positions taken in the administrative_proceeding and the judicial proceeding huffman v commissioner 978_f2d_1139 9th - cir affg in part revg in part and remanding tcmemo_1991_144 respondent ordinarily takes a position in an administrative_proceeding when he issues a statutory_notice_of_deficiency see sec_7430 b in a court_proceeding respondent takes a position when he files an answer to a petition huffman v commissioner supra in the case at hand the position we scrutinize against the substantial justification standard in both the administrative and court proceedings is whether the notices of deficiency were mailed to petitioner’s last_known_address respondent first took the position that the notices of deficiency were sent to petitioner’s last_known_address when he mailed the notices sec_7430 b petitioner contends in her motion papers that the notices of deficiency were sent to incorrect or fictitious addresses petitioner states that the e nellis address to which respondent mailed notices of deficiency for and was incorrect on two counts first according to petitioner there is no fe nellis in las vegas the street petitioner lived on wa sec_451 n nellis second the unit on the address used by respondent c2134 was incorrect petitioner lived in unit petitioner also points out that the needles highway address to which respondent mailed the and notices was incorrect according to petitioner respondent used mailbox number when the correct number was in the notice of no objection to petitioner’s motion to dismiss respondent conceded that the notices of deficiency were not mailed to petitioner’s last_known_address petitioner contends that mailing the notices of deficiency to the wrong addresses was unreasonable because respondent should have been able to glean her correct addresses from various forms w-2 filed by her former employers ’ in determining a taxpayer’s last_known_address we have repeatedly held that the burden is on the taxpayer to provide the commissioner with clear and concise notification of her new address 83_tc_626 82_tc_618 while the commissioner must exercise reasonable diligence in ascertaining the taxpayer’s correct address administrative realities demand that the burden necessarily falls upon the taxpayer to keep respondent informed of his or her correct address or accept the consequences 62_tc_367 two relevant factors that influence our decision are ‘petitioner’s motion papers reveal that she frequently changed addresses and employers two forms w-2 filed by former employers for have different addresses merchant sparks nv and s virginia g12-243 reno nv a form_w-2 filed in by another employer shows petitioner’s address as needles laughlin nv finally a form_w-2 also filed by a different employer shows petitioner’s address as meadowood reno nv -- - petitioner’s own unreasonable conduct the failure_to_file returns or to otherwise notify respondent of any address changes and respondent’s conduct throughout the course of the administrative_proceeding which we find was reasonable petitioner states that she had no knowledge of any taxes owed and irs did nothing to inform her of any taxes owed it bears repeating that our scheme of taxation is premised on self- assessment through the filing of returns sloan v commissioner t cc affd 53_f3d_799 7th cir and it is the taxpayer’s obligation to inform the commissioner of taxes owed petitioner emphasizes that the forms w-2 filed by her former employers had the correct addresses it therefore follows that petitioner received the forms w-2 and that petitioner knew or should have known she was required to file returns by failing to file returns as the law requires her to do or to otherwise notify respondent of her address changes petitioner bears much of the responsibility for not having received the notices of deficiency respondent acted reasonably when petitioner brought to his attention that she had not received the notices of deficiency when petitioner contacted the taxpayer_advocate_service in date the period of limitations on assessment had not started to run because petitioner had not filed returns sec_6501 accordingly respondent could have reissued the notices of deficiency to petitioner and forced her to litigate her tax_liabilities instead respondent helped petitioner to prepare the returns she belatedly filed on date abated the amounts previously assessed and assessed the amounts petitioner showed on the returns she prepared at no point in the administrative process did respondent maintain that the notices of deficiency were sent to petitioner’s last_known_address in the proceedings before the court respondent was substantially justified respondent formally took a position in the proceedings before the court when he filed the notice of no objection to petitioner’s motion to dismiss for lack of jurisdiction see 930_f2d_759 9th cir for purposes of sec_7430 and the question whether respondent’s position was substantially justified respondent is given a reasonable period of time to resolve factual issues after receiving all relevant information sokol v commissioner t c pincite n johnson v commissioner tcmemo_1990_542 in the matter before us respondent never took the position that the notices of deficiency were mailed to petitioner’s last_known_address respondent did not file an answer disputing petitioner’s contention or otherwise contend that the notices of deficiency were mailed to petitioner’s last_known_address respondent investigated the matter and - - subsegquently conceded that he could not establish that the notices of deficiency were mailed to petitioner’s last_known_address respondent’s concession took the form of a notice of no objection to petitioner’s motion to dismiss with respect to all of the years for which a notice_of_deficiency was issued respondent’s position was not unreasonable respondent also contends that petitioner did not exhaust all administrative remedies available sec_7430 b provides that a judgment for reasonable_litigation_costs shall not be awarded unless the court determines the party has exhausted all administrative remedies available to her within the internal_revenue_service according to respondent at the time petitioner filed her petition she had been granted administrative reconsideration making the filing of a petition entirely unnecessary we agree with respondent in the case at hand petitioner initiated the administrative_proceeding when she contacted the taxpayer_advocate_service on date requesting relief from assessments the taxpayer’s advocate arranged for petitioner to be given audit_reconsideration which included processing the late-filed returns petitioner filed on date abating the amounts previously assessed and assessing the amounts shown on petitioner’s returns - - petitioner filed her petition in the case at hand on date only days after she filed her returns for processing twenty-one days is not a reasonable_time for respondent to have completed the administrative_proceeding initiated by petitioner respondent was required to process petitioner’s returns abate the amounts previously assessed assess the amounts shown by petitioner and credit petitioner’s accounts for the amounts that were assessed pursuant to the returns prepared by respondent by failing to allow a reasonable_time for respondent to process her returns and adjust her accounts before filing a petition petitioner failed to let the administrative_proceeding run its course therefore we hold that petitioner failed to exhaust an administrative remedy that was available til for completeness we address the reasonableness of the litigation costs claimed by petitioner sec_7430 c provides that the term reasonable_litigation_costs includes reasonable court costs and based on prevailing market rates for the kind or quality of services furnished the reasonable expenses for expert witnesses and reasonable fees paid for the services of attorneys petitioner states that she borrowed the dollar_figure from her parents to maintain a location and the ability to litigate it -- - is not clear from that vague statement what costs petitioner incurred and is seeking to recover petitioner has been pro_se throughout the proceedings and has not paid for the services of any attorneys it is well settled that a taxpayer cannot recover attorney’s fees for representing herself even if she happens to be an attorney which petitioner is not 87_tc_838 if it is living_expenses for which petitioner seeks reimbursement living_expenses are not costs for which sec_7430 allows recovery sec_7430 does not provide for the recovery_of a taxpayer’s living_expenses she would have incurred those expenses whether she was contesting her tax_liability or not petitioner’s lack of income from a job to pay living_expenses and the resulting need to borrow from her parents the possible adverse effect of the tax_lien on her credit and ability to obtain employment identify the so-called consequential damages for which neither sec_7430 nor any other relevant statutory provision allows relief see 986_f2d_12 2d cir petitioner has also requested dollar_figure for long-distance calls to respondent’s ogden utah and phoenix arizona offices postage photocopying and typewriter rental costs however petitioner provided no receipts or other substantiation and no allocation of the total cost among the various items had petitioner prevailed on the substantially justified and - - administrative remedies issues we might well have allowed a recovery_of some portion of the dollar_figure bearing heavily upon petitioner for her failure to itemize and substantiate her costs see o’ bryon v commissioner tcmemo_2000_379 applying the doctrine_of 39_f2d_540 2d cir to an award of costs under sec_7430 see also malamed v commissioner tcmemo_1993_1 in any event petitioner has not prevailed and she is not entitled to recover any costs under sec_7430 in light of the foregoing an appropriate order and order of dismissal for lack of jurisdiction will be entered
